     Case 4:21-cv-00374 Document 12 Filed on 03/14/21 in TXSD Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

DEUTSCHE BANK NATIONAL TRUST                    §
COMPANY, AS TRUSTEE FOR                         §
MORGAN STANLEY ABS CAPITAL I                    §
INC. TRUST 2006-HE5, MORTGAGE                   §
PASS-THROUGH CERTIFICATE                        §
SERIES 2006-HE5                                 §
                                                §
      Plaintiff,                                §
                                                §
v.                                              §    Civil Action No. 4:21-cv-00374
                                                §
CASSANDRA GUSMAN MORENO,                        §
KYLE JAMES MORENO, TYLER                        §
NEAL MORENO, BRIAN EDWARD                       §
MORENO, MICHELLE DENISE                         §
MORENO                                          §
                                                §
      Defendants.                               §

     DEFENDANT BRIAN EDWARD MORENO’S ORIGINAL ANSWER TO
             PLAINTIFF’S FIRST AMENDED COMPLAINT

      NOW COMES, Brian Edward Moreno, named Defendant in the above styled and

numbered cause, and files this Original Answer to Plaintiff’s First Amended Complaint

and in support thereof respectfully shows unto the Court as follows:

                          A. ADMISSIONS AND DENIALS

1.    Defendant admits the allegations in paragraph 1.

2.    Defendant admits the allegations in paragraph 2 in part and denies the allegations in
      paragraph 2 in part. The Decedent’s estate should be made a party to this proceeding
      rather than the named Defendant individual heirs because no judicial determination
      of heirship has been entered.


                                            1
      Case 4:21-cv-00374 Document 12 Filed on 03/14/21 in TXSD Page 2 of 5




3.     Defendant admits the allegations in paragraph 3 in part and denies the allegations in
       paragraph 3 in part. The Decedent’s estate should be made a party to this proceeding
       rather than the named Defendant individual heirs because no judicial determination
       of heirship has been made and entered. Further, Decedent died intestate leaving a
       living spouse, so “heir” as identified by Plaintiff pursuant to the cited code sections
       in this paragraph is inaccurate.

4.     Defendant denies the allegations in paragraph 4. No judicial determination of
       heirship has been made and entered.

5.     Defendant denies the allegations in paragraph 5. No judicial determination of
       heirship has been made and entered.

6.     Defendant admits the allegations in paragraph 6. No judicial determination of
       heirship has been made and entered.

7.     Defendant denies the allegations in paragraph 7. No judicial determination of
       heirship has been made and entered.

8.     Defendant lacks sufficient knowledge or information to determine the truth of the
       allegations in paragraph 8. No judicial determination of heirship has been made and
       entered.

9.     Defendant admits the allegations in paragraph 9.

10.    Defendant denies the allegations in paragraph 10.

11.    Defendant lacks sufficient knowledge or information to determine the truth of the
       allegations in paragraph 11.

12.    Defendant admits that he is an individual and citizen of the state of Texas. Defendant
       lacks sufficient knowledge or information to determine the truth of the allegations
       as to the remaining named Defendants in paragraph 12.

13.    Defendant lacks sufficient knowledge or information to determine the truth of the
       allegations in paragraph 13.

14.    Defendant lacks sufficient knowledge or information to determine the truth of the
       allegations in paragraph 14.

15.    Defendant admits that the Wharton County Appraisal District values the real
       properties at the amounts as stated in paragraph 15. Defendant lacks sufficient
                                              2
      Case 4:21-cv-00374 Document 12 Filed on 03/14/21 in TXSD Page 3 of 5




       knowledge or information to determine the truth of the remaining allegations in
       paragraph 15.

16.    Defendant admits the allegations in paragraph 16.

17.    Defendant denies the allegations in paragraph 17.

18.    Defendant lacks sufficient knowledge or information to determine the truth of the
       allegations in paragraph 18.

19.    Defendant lacks sufficient knowledge or information to determine the truth of the
       allegations in paragraph 19.

20.    Defendant lacks sufficient knowledge or information to determine the truth of the
       allegations in paragraph 20.

21.    Defendant lacks sufficient knowledge or information to determine the truth of the
       allegations in paragraph 21.

22.    Defendant denies the allegations in paragraph 22.

23.    Defendant denies the allegations in paragraph 23.

24.    Defendant lacks sufficient knowledge or information to determine the truth of the
       allegations in paragraph 24.

25.    Defendant lacks sufficient knowledge or information to determine the truth of the
       allegations in paragraph 25.

26.    Defendant lacks sufficient knowledge or information to determine the truth of the
       allegations in paragraph 26.

27.    Defendant lacks sufficient knowledge or information to determine the truth of the
       allegations in paragraph 27.

28.    Defendant denies the allegations in paragraph 28.

29.    Defendant denies the allegations in paragraph 29.

30.    Defendant denies the allegations in paragraph 30.

31.    Defendant denies the allegations in paragraph 31.
                                            3
      Case 4:21-cv-00374 Document 12 Filed on 03/14/21 in TXSD Page 4 of 5




32.    Defendant denies the allegations in paragraph 32.

33.    Defendant denies the allegations in paragraph 33.

34.    Defendant denies the allegations in paragraph 34.

35.    Defendant denies the allegations in paragraph 35.

36.    Defendant denies the allegations in paragraph 36.

37.    Defendant denies the allegations in paragraph 37.

38.    Defendant denies the allegations in paragraph 38.

39.    Defendant denies the allegations in paragraph 39.

40.    Defendant denies the allegations in paragraph 40.

41.    Defendant denies the allegations in paragraph 41.

42.    Defendant denies the allegations in paragraph 42.

43.    Defendant denies the allegations in paragraph 43.

44.    Defendant denies the allegations in paragraph 44.

45.    Defendant denies the allegations in paragraph 45.

46.    Defendant denies the allegations in paragraph 46.

47.    Defendant reserves the right to contest Plaintiff’s relief requested, including, but not
       limited to, attorneys’ fees, court costs, and/or any such other and further relief
       prayed for by Plaintiffs.

                                         PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant Brian Edward Moreno

prays that upon final hearing hereon that: Plaintiff’s take nothing by reason of their suit;

that the Court dismiss Plaintiff’s suit with prejudice; that Defendant Brian Edward Moreno
                                              4
     Case 4:21-cv-00374 Document 12 Filed on 03/14/21 in TXSD Page 5 of 5




recover his costs expended; and that he have any such other and further relief, whether at

law or in equity, to which he may show himself to be justly entitled.

                                          Respectfully submitted,

                                          DUCKETT, BOULIGNY & COLLINS, LLP
                                          207 W. Jackson
                                          P.O. Box 1567
                                          El Campo, Texas 77437
                                          (979) 543-6845 – Telephone
                                          (979) 543-9516 – Facsimile

                                          By: /s/ Lauralee Collins Zalman
                                          LAURALEE COLLINS ZALMAN
                                          Texas Bar No. 24103788
                                          Southern District Admission # 3322497
                                          lauralee@dbc-law.com
                                          Attorney in Charge

                                          RICHARD L. KERZEE
                                          Texas Bar No. 24053301
                                          Southern District Admission # 809543
                                          rkerzee@dbc-law.com

                                          Attorneys for Defendant Brian Edward Moreno


                            CERTIFICATE OF SERVICE

      I certify that a true copy of the above was served in accordance with the Federal and
Local Rules of Civil Procedure on all counsel of record on March 15, 2021.


                                          /s/ Lauralee Collins Zalman
                                          LAURALEE COLLINS ZALMAN




                                             5
